WARDEN, J.
Epitomized Opinion
Action on promissory note to which answer and cross-petition was filed by Northrup praying for the cancellation of the note and mortgage securing same. The trial court dispensed with a jury and the matter was thereupon tried to the court and a judgment was rendered in favor of the defendants. On' error the court of appeals affirmed the judgment, holding:
. 1. That the relief sought by the defendants for the cancellation of the note and mortgage' is clearly equitable in its nature and comes squarely under Baker v. Laver, et al, 84 Ohio St. 475, and therefore there was no error in the- ruling of the court dispensing with a jury in the trial of the issue by the court.